Citation Nr: 1222205	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-46 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for headaches, including residuals of a head injury.

4.  Entitlement to service connection for headaches, including residuals of a head injury.

5.  Entitlement to service connection an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), depression and anxiety, to include as secondary the service-connected removal of the spleen, fractured ribs, and tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to January 1990 and from October 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2012; a transcript of that hearing is in the file.

While the Veteran has filed a claim of service connection for PTSD, there are other psychiatric diagnoses of record.  Given the Veteran's description of his claim for PTSD and the information of record, the Board finds that the claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal as encompassing a claim for an acquired psychiatric disorder, to include PTSD, depression and anxiety, as reflected on the title page.

The issues of service connection for a back disability, headaches, including residuals of a head injury, and PTSD, depression and anxiety, to include as secondary the service-connected removal of the spleen, fractured ribs, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for a back condition, the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final July 1995 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

3.  A March 1999 rating decision denied service connection for headaches, including residuals of a head injury, the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

4.  New evidence received since the time of the final March 1999 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches, including residuals of a head injury.

CONCLUSIONS OF LAW

1.  The July 1995 rating decision is final.  38 U.S.C. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The March 1999 rating decision is final.  38 U.S.C. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

4.  Evidence submitted to reopen the claim of entitlement to service connection for headaches, including residuals of a head injury, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
	
Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

If relevant official service department records are associated with the claims file that existed but had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Additional service treatment records (STRs) were associated with the claims file after the July 1995 denial of service connection for a back disability and the March 1999 denial of service connection for headaches, including residuals of a head injury.  However, the newly acquired STRs are not relevant because they do not relate to a back disability or headaches.  Furthermore, they are from prior to 1993, and therefore do not relate to the 1993 motor vehicle accident, which the Veteran testified at the April 2012 hearing was the cause of his back disability and headaches, including residuals of a head injury.

When a claim is denied as a result of an RO decision, failure to timely appeal within the prescribed one-year period renders the decision final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2011).  The NOD must be submitted within one year after issuance of the rating action being appealed.  38 C.F.R. § 20.302 (2011).  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction (here, the RO) and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.
Following the receipt of an NOD, the RO is obligated to undertake any indicated development or review, and if that does not resolve the disagreement, by either a grant or a withdrawal of the disagreement, it "shall prepare a statement of the case."  38 U.S.C.A. § 7105(d).  It then becomes the responsibility of the claimant to complete the steps necessary to perfect an appeal, if that is his or her desire, by timely filing a "Substantive Appeal.  38 U.S.C.A. § 7105(a). 

The Veteran applied to reopen the previously denied claim of service connection for headaches and for PTSD in October 2006.  They were denied in the October 2007 rating decision.  The Veteran submitted a statement in December 2007 that he labeled "Notice of Disagreement (NOD)" in which he wrote that he disagreed with the ruling dated October 27, 2007, which is the date of the rating decision.  His statement also specifically mentioned headaches and PTSD.  However, the appeals process was not initiated, and a January 2008 letter to the Veteran stated that the appeals period for the October 2007 rating decision had expired.  Since the December 2007 statement from the Veteran constituted a timely NOD because it was submitted within a year of the rating decision and expressed disagreement with it, the current claim related to headaches and PTSD, discussed in the remand section below, are based on the October 2006 claim.

A.  Back Disability

Service connection was denied for a back disability in a July 1995 rating decision.  That rating decision was not appealed, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  As discussed above, no relevant service department records were received after the prior final denial.  See 38 C.F.R. § 3.156(c).  Therefore, the July 1995 decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior denial was that there was no record of a complaint, treatment for or diagnosis of a back condition during service and that the VA examination did not show any disorders secondary to trauma.  In order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 1995 rating decision that addresses this basis.

Evidence submitted and obtained since the July 1995 rating decision includes November 2006 VA treatment at which the Veteran complained of upper back pain.  X-rays of the thoracic spine showed no acute osseous process.

At January 2008 private primary care treatment with R.T., D.O., the Veteran said that he had been in an automobile accident while in the military and that he had had problems that included back pain since then.  In March 2008, the Veteran complained to Dr. T of pain all over his body, including his back.  The Veteran began private chiropractic treatment in May 2008

At June 1998 VA treatment, the Veteran said that he locked his back up.  Later in June 1998, the Veteran said that his back continued to bother him.  August 1998 treatment records indicate that the Veteran had low back pain despite not having any recent injury.  He was diagnosed with chronic low back pain.

The Veteran was in a motor vehicle accident in December 2008 in which he broke ribs and vertebrae and had a lung collapse.  The vertebral column was fixed with internal rods.

At August 2009 VA treatment the Veteran complained of chronic pain in his low back.  Medication only provided a little relief.  The Veteran reported at June 2010 primary care that his pain was a 5 to 6 out of 10 on a low activity day and 8 out of 10 on an active day.  He took Percocet to "take the edge off" and the pain was in several areas of his body.  The Veteran had a VA examination in May 2011 for his spleen and ribs.  The assessment included history of post-operative lumbar fusion, December 2008.

The Veteran testified at the April 2012 hearing that since the in-service motor vehicle accident he had had back problems and that there had not been other traumatic injuries to his back besides the 1993 and 2008 motor vehicle accidents.

Without addressing the merits of this evidence, the Board finds that the Veteran's testimony from the April 2012 hearing and the treatment records from before the December 2008 motor vehicle accident show that there were complaints of back pain related to an in-service event.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disability since the July 1995 rating decision.  On this basis, the issue of entitlement to service connection for a back disability is reopened.

B.  Headaches, Including Residuals of a Head Injury

Service connection was denied for headaches, including residuals of a head injury, in a March 1999 rating decision.  That rating decision was not appealed, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  As discussed above, no relevant service department records were received after the prior final denial.  See 38 C.F.R. § 3.156(c).  Therefore, the March 1999 decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior denial was that there was no record of complaints of headaches during service and that he did not complain of headaches at a February 1995 VA examination or report a history of head injury.  The record first showed headaches at March 1998 VA treatment, where the Veteran did not report they were related to service.  In order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1999 rating decision that addresses him having headaches related to an in-service event.

Evidence submitted since the March 1999 rating decision includes VA treatment from February 2001 at which the Veteran said that he had had headaches for six years.  They were of varying severity, always started behind his right eye, and occasionally woke him during the night.  Nothing exacerbated the headaches, and medication sometimes helped alleviate them.  The treating provider felt that the headaches were most likely migraines, and the Veteran was started on Propranolol and Imitrex.  At June 2001 VA neurology treatment it was noted that the frequency of the headaches had not changed much since the last visit.  The impression was that the Veteran had migraine headaches under poor control and that sleep deprivation probably worsened them.

At the initial treatment in January 2008 with Dr. T, the Veteran complained of migraine headaches.

April 2006 VA treatment records show that the Veteran complained of having migraine headaches for 13 years that began when he was hurt during service.  The frequency was five to six times a month, and neurological examination was within normal limits.  A March CT scan of the head was essentially unremarkable.  At an April 2006 VA neurology consultation the Veteran said that his headaches had increased in frequency and were present all day.  He used to receive Imitrex for the headaches, and the frequency with which he needed them had increased.

A VA treating neurologist wrote in November 2007 that the Veteran's headaches began in 1993 following a motor vehicle accident.  The headaches had gotten worse over the years.  He had over 15 a month, and they had the classical features of migraines.  The Veteran's vision was blurry during headaches, and he had tried several medications.  The neurologist wrote that he knew of no connection between a splenectomy and headaches.  At December 2007 VA treatment the Veteran was advised to cut down on his caffeine intake due to his headaches. 

The Veteran wrote in a January 2008 statement that when he was stationed in Saudi Arabia a fire set off an explosion in which several people were killed or injured.

November 2008 and April 2009 VA treatment records indicate that the Veteran continued to have migraine headaches, for which he had been taking medication.  In August 2009 he said at VA treatment that he continued to get headaches and that they were constant.  At April 2010 treatment the Veteran said that the medication for his migraine headaches had been getting less effective.  He was having headaches on a daily basis that regularly rated as a 4 to 5 out of 10 and that were 10 out of 10 at their most severe, which was every two weeks.  The Veteran could not tolerate sound, light, or movement, and he had blurred vision, scotomata, and nausea.

At June 2010 VA neurology treatment the Veteran said that he had had headaches since he was injured in a car accident during service.  His average daily headache was constant and throbbing.  Severe headaches were "like getting hit in the head with a hammer," occurred two to three times a week, and were associated with photophobia and phonophobia.  When the headaches were severe Imitrex did not help.  The Veteran said at November 2010 VA neurology treatment that he had had the headaches since the 1993 motor vehicle accident and that the average, daily headache was constant and throbbing.  

The Veteran testified at the April 2012 hearing that he had had headaches since shortly after discharge.

Without addressing the merits of this evidence, the Board finds that the Veteran's testimony from the April 2012 hearing and the treatment records since March 1999 show that there were complaints of headaches related to an in-service event.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for headaches, including residuals of a head injury, since the March 1999 rating decision.  On this basis, the issue of entitlement to service connection for headaches, including residuals of a head injury, is reopened.

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for headaches, including residuals of a head injury, is reopened and, to that extent only, the appeal is granted.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In January 2008 and March 2008 statements, the Veteran wrote that his in-service stressors were an incident in Saudi Arabia during which he witnessed fellow soldiers get killed and injured in an accidental explosion and an incident at Fort Sill between August and November 1989 in which he witnessed several people get injured or killed when a howitzer fell short of its target.  The Veteran's service personnel records indicate that his only overseas service was in Germany.  Therefore, the incident from Saudi Arabia cannot be a valid stressor.  The service personnel records show that the Veteran served at Fort Sill.  Since the incident did not involve combat or fear of hostile military or terrorist activity, it must be verified in order to be a stressor for a PTSD service connection claim.  See 38 C.F.R. 3.304(f)(3).  The RO did not attempt verification of the Fort Sill incident because the Veteran did not indicate that his unit was involved.  However, the Veteran wrote in January 2008 that he witnessed the incident.  Therefore, on remand verification must be attempted.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c).

The treatment records show that the Veteran's psychiatric diagnoses have included major depression, recurrent, PTSD, mood disorder, NOS, intermittent explosive disorder, and pain disorder associated with both physical and psychological factors.  The Veteran asserted through the December 2011 statement by his representative that his acquired psychiatric disability is secondary to his current service-connected disabilities.  In this regard, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The Veteran is currently service-connected for removal of the spleen, fractured ribs in the left chest, and bilateral tinnitus.  

A VA physician, indicated on a form that he completed in February 2012 that the motor vehicle accident that the Veteran was in during service, which resulted in the removal of the spleen and fractured ribs, at least as likely created some anxiety or PTSD.  The doctor did not provide any rationale for this opinion.  Therefore, the opinion cannot be given probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the opinion triggers the necessity of an examination under the standard of McClendon because there is competent evidence of current mental health disorders and some indication from the record that it is related to service.  See 38 C.F.R. § 3.159(c).

At February 2011 VA primary care, the assessment was that the Veteran had posttraumatic headaches related to an incident during the Kuwait campaign.  Since the Veteran's personnel records do not show that he served in Southwest Asia, including Kuwait and Saudi Arabia, probative value cannot be given to this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).   

The record shows that the Veteran was in an in-service motor vehicle accident in 1993, and he has asserted that he has a back disability and chronic headaches.  The Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressor regarding the incident at Fort Sill.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incident, or who can confirm his proximity to it.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor event, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.

2.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the Joint Services Records Research Center (JSRRC) for an attempt at stressor verification.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressor.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, the documented verified in-service stressor determined by the RO or AMC, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the noted specific verified in-service stressor, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should address other psychiatric diagnoses noted in treatment records, including major depression, mood disorder, NOS, intermittent explosive disorder, and pain disorder associated with both physical and psychological factors and reconcile such diagnoses with the examination results.

If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's verified in-service stressor, if any.

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is was caused or has been aggravated by one or more of the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities are removal of the spleen, fractured ribs in the left chest, and bilateral tinnitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

4.  Schedule the Veteran for VA spine and neurological examinations.  The claims folder must be provided to each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner conducting the neurological examination must state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's headaches, including residuals of a head injury, are related to military service.

The examiner conducting the spine examination must state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's back disability is related to military service. 

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

5.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


